DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of a nonaqueous electrolyte solution comprising a 1st additive comprising a compound represented by Formula 1, specifically Formula 1a [R1=R2=R3=H, A=-C(=O)-R4 where R4=CH3)] cited in claim 6 and a 2nd additive comprising lithium difluorophosphate (LiDFP) and optionally comprising 3rd additive comprising tetravinylsilane in the reply filed on 5-10-2021 is acknowledged.  The traversal is on the ground(s) that that it would not be a burden to further search the 3rd additive. The Examiner agrees.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5-10-2021.  Claims 2-5 are withdrawn because these claims are drawn to when R1-R5 are a substituted alkyl group or a substituted aryl group.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the compound represented by Formula 1 where R1 to R3 comprises a substituted alkyl group having 1 to 6 carbon atoms being substituted with an halogen element, does not reasonably provide enablement for any substituent for the substituted alkyl group.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  This is taught in [0025].        There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
The breadth of the claims [allows for any substituent];

The amount of direction provided by the inventor [the only substituent cited is an halogen comprising fluorine];
The existence of working examples [the examples do not show any substitution]; and
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

Claims 1 and 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the compound represented by Formula 1 where R4 or R6 comprises a substituted alkyl group having 1 to 6 carbon atoms being substituted with an halogen element or a substituted aryl group having 6 to 12 carbon atoms substituted with an halogen atom or R5 comprises a substituted alkyl group having 1 to 6 carbon atoms or a substituted alkenyl group having 2 to 6 carbon atoms or a substituted aryl group having 6 to 12 carbon atoms, does not reasonably provide enablement for any substituent used.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0055].        There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
The breadth of the claims [allows for any substituent];

The amount of direction provided by the inventor [the only substituent cited is an halogen comprising fluorine];
The existence of working examples [the examples only shows substitution with F]; and
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).



Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the compound represented by tetravinylsilane to be present in an amount of 0.2 g ,does not any amount present of tetravinylsilane.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0150 and 0152].          There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
The breadth of the claims [allows for any amount to be present];

The amount of direction provided by the inventor [the only amount cited 0.2 g];
The existence of working examples [examples 17 and 18]; and
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).



Claims 1 and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           Claim 1 is rejected because it is unclear what the substituted alkyl group having 1 to 6 carbon atoms defined for R1 to R3 is substituted with.           Claim 1 is rejected because it is unclear what the substituted alkyl group having 1 to 6 carbon atoms or substituted aryl group having 6 to 12 carbon atoms defined for R4 to R6 is substituted with.
          Claim 1 is rejected because it is unclear what the substituted alkyl group having 1 to 6 carbon atoms or substituted aryl group having 6 to 12 carbon atoms or a substituted alkenyl group having 2 to 6 carbon atoms defined for R5 is substituted with.Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ihara et al. (JP 2011-238373, translation).              Ihara et al. teaches in [0196-0198], a battery comprising an electrolyte comprising LiPF6 in EC/DMC, 1 wt% of Formula (6-1) or Formula (6-2) and 0.2 wt% LiPF2O2.  Ihara et al. teaches in [0057], that the additive can comprise Formula (5-6), (5-7), (5-10) and (5-12) and teaches in [0063], that the additive can comprise Formula (6-1), (6-2), (6-10), (6-11), (6-15) and (6-16).                                     Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2018/0301758 or WO 2017/061464).              Abe et al. (‘758) teaches in the abstract and claim 1, a nonaqueous electrolytic solution capable of improving charging storage properties and discharging storage properties in the high temperature environment comprising an electrolyte salt dissolved in a nonaqueous solvent, a nonaqueous electrolytic solution containing 0.1-4% by mass of 1, 3 dioxane in further containing 0.1-4% by mass of a compound having a carbon-carbon triple bond represented by Formula (I) having the structure HC=C-(R1)(H)-O-C(=O)-R2 where R1 represents an hydrogen atom or a methyl group and R2 represents a methoxy group or an ethoxy group. Abe et al. teaches in claims 10-11, that the electrolyte salt comprises LiPF6 and at least one lithium salt selected from the group consisting of LiBF4, etc. in an amount of 0.001-1.0 M.  Abe et al. teaches in claims 12-14 and 16, that the electrolyte salt comprises a lithium salt having an oxalate structure or having a phosphate structure selected from the group consisting of LiPO2F2 and Li2PO3F in an amount of 0.001-0.5 M.  Abe et al. teaches in [0073-0075], for the purpose of improving the electrochemical characteristics in the high temperature environment, it is preferred that at least one selected from lithium salts having an oxalate structure, lithium salts having a phosphate structure and lithium salts having an S = O group is further included in the nonaqueous electrolytic solution. Specific examples of the lithium salt having a phosphate structure such as LiPO2F2 in an amount of 0.001-0.5 M.              Abe et al. teaches the claimed invention as explained above but does not specifically state that the lithium difluorophosphate (LiDFP) is present in an amount of .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 0.01-8.5 wt% or 0.1-7 wt% or 0.1-5 wt% of LiDFP, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 0.01-8.5 wt% or 0.1-7 wt% or 0.1-5 wt% of LiDFP, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294.  The examiner can normally be reached on 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727